EXHIBIT 99.1 VIZCONNECT LLC CONTENTS PAGE 1 REPORT OF INDEPENDENT PUBLIC ACCOUNTING FIRM 2 BALANCE SHEETS AS OF DECEMBER 31, 2, 2011 3 STATEMENT OF OPERATIONS AND CHANGES IN MEMBERS DEFICIT FOR THE YEAR ENDED DECEMBER 31, 2, 2011 (INCEPTION) TO DECEMBER 31, 2011 4 STATEMENT OF CASH FLOWS FOR THE YEAR ENDED DECEMBER 31, 2, 2011 (INCEPTION) TO DECEMBER 31, 2011 5- 11 NOTES TO FINANCIAL STATEMENTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors: VizConnect, Inc. We have audited the accompanying balance sheets of VizConnect LLC (the “Company”) as of December 31, 2012 and December 31, 2011 and the related statement of operations, and changes in Members’ deficit and cash flows for the year ended December 31, 2012 and the period April 5, 2011 (Inception) to December 31, 2011. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly in all material respects, the financial position of VizConnect LLC as of December 31, 2012 and December 31, 2011 and the results of its operations and its cash flows for the year ended December 31, 2012 and the period April 5, 2011 (inception) to December 31, 2011 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 2 to the financial statements the Company has a net loss of $273,459 for the year ended December 31, 2012, a Members’ deficit and a working capital deficit of $478,909 as of December 31, 2012. These factors raise substantial doubt about the Company's ability to continue as a going concern.Management's plans concerning these matters are also described in Note 2.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Liggett, Vogt & Webb, P.A. LIGGETT, VOGT & WEBB, P.A. Certified Public Accountants Boynton Beach, Florida May 16, 2013 1 VIZCONNECT, LLC BALANCE SHEETS ASSETS As of As of December 31, 2012 December 31, 2011 CURRENT ASSETS Cash $ $ Prepaid expenses TOTAL ASSETS $ $ LIABILITIES AND MEMBERS' DEFICIT CURRENT LIABILITIES Accounts Payable $ $ Accrued Expenses - Deferred Revenues - Loans Payable- Related Party - Notes Payable- Related Party Notes Payable TOTAL CURRENT LIABILITIES Loans Payable - Related Party - TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES - - MEMBERS' (DEFICIT) ) ) TOTAL LIABILITIES AND MEMBERS' DEFICIT $ $ See Accompanying Notes to the Financial Statements 2 VIZCONNECT, LLC STATEMENTS OF OPERATIONS AND CHANGES IN MEMBERS' DEFICIT For the year ended For the period April 5, 2011 (Inception) to December 31, 2012 December 31, 2011 REVENUE Revenue $ $ Total Revenue OPERATING EXPENSES Programming, Hosting & Technology Expense Professional Fees General and Administrative Selling Expense Total Operating Expenses Loss From Operations ) ) Interest Expense NET LOSS ) ) MEMBERS' DEFICIT- BEGINNING BALANCE ) - CONTRIBUTIONS/DISTRIBUTIONS ) MEMBERS' DEFICIT- ENDING BALANCE $ ) $ ) See Accompanying Notes to the Financial Statements 3 VIZCONNECT, LLC STATEMENTS OF CASH FLOWS For the year ended For the period April 5, 2011 (Inception) to December 31, 2012 December 31, 2011 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to Reconcile Net Loss To Net Cash Used in Operating Activities: Changes in Operating Assets and Liabilities: Accounts Payable Accrued Commissions − Deferred Revenue − Prepaid Expenses ) Net Cash Used In Operating Activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: − − CASH FLOWS FROM FINANCING ACTIVITIES: Loans Payable- Related Party ) Notes Payable- Related Party − Notes Payable − Loans Payable − Equity Contributions/ Draws ) Net Cash Provided by Financing Activities NET INCREASE IN CASH CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD - CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ Cash Paid for Interest $
